Exhibit 10.23

 
LICENSE AGREEMENT
 
THIS AGREEMENT is made and entered into this 24th day
of March, 2009 ("EFFECTIVE DATE"), by and between THE CURATORS  OF THE
UNIVERSITY  OF MISSOURI, a public corporation of the State of Missouri having a
principal office at The Office of Technology Management & Industry Relations,
340 Bond Life Sciences Center, Columbia, MO  65211, ("UNIVERSITY") and Organovo
having offices at 11180 Roselle St., Suite H, San Diego, CA  92121 ("LICENSEE").
 
WHEREAS, UNIVERSITY has a part ownership interest in PATENT RIGHTS related to
LICENSED SUBJECT MATTER; and
 
WHEREAS, UNIVERSITY has obtained certain rights that allows UNIVERSITY to offer
an exclusive license for PATENT RIGHTS pursuant to an Inter-Institutional
Agreement with the MUSC Foundation for Research Development, a non-profit
organization that manages and owns the intellectual property of the Medical
University of South Carolina ("MUSC"); and
 
WHEREAS, the LICENSED SUBJECT MATTER was developed in part under a research
program sponsored by the National Aeronautics and Space Administration and the
National Science Foundation. Therefore, this Agreement is subject to the terms
and conditions of Public Law 96-517 and 98-620 as amended; and
 
WHEREAS, LICENSEE is desirous of obtaining a license to practice the LICENSED
SUBJECT MATTER; and
 
WHEREAS, UNIVERSITY is desirous of granting such a license to LICENSEE in
accordance with the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
representations and warranties contained herein, the Parties agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
1.01
"AFFILIATE" means any business entity more than fifty percent (50%) owned by
LICENSEE, any business entity which owns more than fifty percent (50%) of
LICENSEE, or any business entity that is more than fifty percent (50%) owned by
a business entity that owns more than fifty percent (50%) of LICENSEE.

 
04UMC007 UM- Organovo License final
 
1

--------------------------------------------------------------------------------

 
 
1.02
"KNOW-HOW" means research and development information, unpatented inventions,
methods and techniques, formulae, biological materials and substances, processes
and technical data, whether or not patentable or copyrightable, which are needed
to produce LICENSED PRODUCT  and are not otherwise in the public domain.

 
1.03
"LICENSED FIELD" means each of the following business areas:

 
(a)   all fields of use.
 
1.03 
"LICENSED PRODUCT" means any product or part thereof where such product or part,
and any result of a method, or the practice of a method, comprising LICENSED
SUBJECT  MATTER pursuant to this Agreement, is Sold by LICENSEE or a
SUBLICENSEE.

 
1.04 
"LICENSED SUBJECT MATTER" means inventions and discoveries covered by
TECHNOLOGY  and PATENT RIGHTS, if any, within LICENSED FIELD.

 
1.05 
"LICENSED TERRITORY" means worldwide.

 
1.06
"NET SALES" means the amount billed or invoiced for the Sale of LICENSED
PRODUCTS, less:

 
(a)  Customary trade, quantity or cash discounts;
 
(b)  Amounts repaid or credited by reason of rejection or return; and/or
 
(c)  Charges for transportation  or delivery to be paid by or on behalf of
LICENSEE's customer, to the extent such charges are separately stated on
purchase orders, invoices or other documents of Sale.
 
1.07      "PATENT  RIGHTS"  means UNIVERSITY's  rights in any of the
following:   the United  States patent  application  (serial  number 
10/590,446,  titled  "Self-Assembling  Cell  Aggregates  and  Methods  of Making
Engineered  Tissue  Using the Same"  and serial number 61/132,977,  titled 
"Intermediate Cellular Unit,  Fabrication,   and  Use  Thereof')  disclosing  
and  claiming  the  TECHNOLOGY;  and  continuing applications thereof including
divisions, substitutions, continuations, continuations-in-part derived from
Organovo   sponsored   research;    and   any   patents   issuing   on   said  
applications    including   reissues, reexaminations and extensions;  and any
corresponding foreign applications or patents. All of the foregoing will  be 
automatically  incorporated  in and  added  to  this  Agreement  and  shall 
periodically  be  added  to Appendix A attached to this Agreement and made part
thereof.
 
1.08      "Sale", Sell", or "Sold" means the use, transfer, distribution or
disposition of a LICENSED PRODUCT for value to a party other than LICENSEE, or
SUBLICENSEE  as the case may be.
 
1.09      "SUBLICENSEE" means any person or entity to whom LICENSEE transfers
any right or interest granted to LICENSEE by UNIVERSITY  under this Agreement.
 
04UMC007 UM- Organovo License final
 
2

--------------------------------------------------------------------------------

 
 
1.10 
"TECHNOLOGY" means

 
1.
the information, discoveries or know how developed by Gabor Forgacs, Karoly
Jakab, and Adrean Neagu at UNIVERSITY  and Vladimir Mironov at MUSC prior to the
date of this Agreement as disclosed in UM Disclosure No. 04UMC007 entitled
"Bioink  for Organ Printing" dated August 6, 2003; and

 
2.
the information, discoveries or know how developed by Gabor Forgacs, Francoise
Marga, and Cyrille Norotte at UNIVERSITY  prior to the date of this Agreement as
disclosed in UM Disclosure No. 08UMC050 entitled "Engineering Custom-Shaped
Biological Constructs" dated February 19, 2008.

 
ARTICLE II
 
 GRANT
 
2.01      UNIVERSITY hereby grants to LICENSEE and LICENSEE accepts, subject to
the terms and conditions hereof, a royalty-bearing, exclusive license under
LICENSED SUBJECT  MATTER to make, have made, use, Sell, have Sold, import,
distribute, or otherwise transfer LICENSED PRODUCT within the LICENSED
TERRITORY  for use within LICENSED FIELD for a term of the last to expire patent
covered under PATENT RIGHTS.  UNIVERSITY also grants to LICENSEE, a royalty
free, non-exclusive license to KNOW-HOW with the right to grant sublicenses in
concurrence with a sublicense to a SUBLICENESEE in accordance with 2.02 below.
 
2.02      The license granted in Section 2.01 above shall include the right to
grant sublicenses, and the right of SUBLICENSEE  to grant further sublicenses
subject to approval of LICENSEE.,   LICENSEE must deliver to UNIVERISTY a true
and correct copy of each fully executed sublicense granted by LICENSEE or
SUBLICENSEE,  and any modification or termination thereof, within thirty (30)
days after execution, modification, or termination. LICENSEE shall, at such
times as UNIVERSITY  directs and at UNIVERSITY's expense, request the inspection
of the sublicensee's records by an independent certified public accountant.
 
2.03      UNIVERSITY shall have the right to make and to use the LICENSED
SUBJECT MATTER for research and educational purposes only, and to grant
nonexclusive licenses to non-profit third parties to make and to use the
LICENSED SUBJECT MATTER, for research and educational  purposes only.
 
2.04      LICENSEE agrees that UNIVERSITY shall have a right to publish the
research results related to the LICENSED SUBJECT  MATTER in accordance with
UNIVERSITY's general policies and that this Agreement shall not restrict, in any
fashion, UNIVERSITY's right to publish.
 
04UMC007 UM- Organovo License final
 
3

--------------------------------------------------------------------------------

 
 
2.05      LICENSEE understands that the LICENSED SUBJECT MATTER was developed
under a funding agreement with the Government of the United States of America
and that the Government may have certain rights relative thereto. This Agreement
shall be exclusive, to the extent allowed in accordance  with Public Laws 96-517
and 98-620, in the LICENSED FIELD and is explicitly made subject to the
Government's rights under such Government funding agreement and any applicable
law or regulation. If there is a conflict between the Government funding
agreement, applicable law or regulation and this Agreement, the terms of the
Government funding agreement, applicable law or regulation shall prevail.
LICENSEE agrees to take any actions necessary to enable UNIVERSITY to satisfy
its obligations with the United States Government relating to the LICENSED
SUBJECT MATTER. LICENSEE agrees, during the period of exclusivity of this
license in the United States, that any LICENSED PRODUCT produced for Sale in the
United States will be manufactured substantially in the United States.
 
ARTICLE III
 
PAYMENTS
 
3.01 
License Payments:   In consideration of rights granted by UNIVERSITY to LICENSEE
under this Agreement, LICENSEE will pay UNIVERSITY the following:

 
a.
[***];

 
b.
[***].; and

 
c.
[***]

 
3.02      Sublicense Payments:   In consideration of rights granted by
UNIVERSITY to LICENSEE under this Agreement, LICENSEE further agrees to pay
UNIVERSITY the following after the execution of a sublicense hereunder:
 
a.
[***].

 
04UMC007 UM- Organovo License final
 
4

--------------------------------------------------------------------------------

 


3.03      All payments to the UNIVERSlTY pursuant to this Agreement shall be
paid in U.S. dollars. Conversion of foreign currency toU. S. dollars shall be
made at the conversion rate existing in the United States (as reported in the in
the Wall Street Journal) on the last working day of each royalty period.  Such
payments shall be without deduction of exchange, collection or other
charges.  Such payments shall be made payable to The Curators of the University
of Missouri and shall be mailed to Office of Technology Management & Industry
Relations, 340a Bond Life Sciences Center, Columbia, MO 65211.
 
3.04      Unless stipulated otherwise, all payments due the University hereunder
shall be made within thirty (30) days after the end of each calendar quarter. 
Late payments shall be subject to an interest charge of one and one half percent
(1 1/2%) per month.
 
3.05      Taxes and/or other governmental charges or fees shall not be levied on
SALES ROYALTY payments made to UNIVERSITY and shall not be deducted from SALES
ROYALTY  payments due UNIVERSITY.
 
ARTICLE IV
 
REPORTING
 
4.01      Prior to signing this Agreement, LICENSEE has provided to UNIVERSITY a
written plan (hereinafter "COMMERCIALIZATION PLAN") for LICENSED PRODUCT within
the respective LICENSED FIELD and within the respective country or countries of
the LICENSED TERRITORY  to be introduced by LICENSEE into commercial use. The
COMMERCIALIZATION PLAN shall include, without limitation, 1) planned research
and development activities, 2) milestones and evidence of sufficient financial
resources to successfully implement the COMMERCIALIZATION PLAN and ensure that
LICENSED PRODUCT  will be kept reasonably available to the public, and 3)
projection of Sales and proposed marketing efforts,  Such COMMERCIALIZATION PLAN
is incorporated as Appendix B.
 
 
4.02      LICENSEE shall report to UNIVERSITY the date of first Sale of LICENSED
PRODUCTS  in each country of LICENSED TERRITORY  within thirty (30) days of
occurrence.
 
04UMC007 UM- Organovo License final
 
5

--------------------------------------------------------------------------------

 
 
4.03      Within 30 days after each March 31, June 30, September 30, and
December 31following the firstSale of LICENSED PRODUCT,  whether Sold by
LICENSEE or its SUBLICENSEE, if any exists, LICENSEE must deliver to
UNIVERSITY  a true and accurate written report, even if no payments are due
UNIVERSITY,  giving the particulars of the business conducted by LICENSEE and
its SUBLICENSEE(s), during the preceding three (3) calendar months under this
Agreement as are pertinent to calculating payments hereunder. This report will
include at least:
 
a. 
the quantities of LICENSED PRODUCT that it has produced;

 
b.
the total NET SALES;

 
c.
the calculation  of royalties thereon;

 
d.
offsets of minimum annual royalties or other offsets allowed under this
Agreement; and

 
e.
the total SALES ROYALTY computed and due UNIVERSITY.

 
This report shall identify the issued patents and/or patent applications under
PATENT RIGHTS that cover the particular LICENSED PRODUCT  being
reported.  LICENSEE shall provide sufficient data for UNIVERSITY  to verify the
calculations, including gross Sales and allowable deductions to derive NET SALES
figures, and any reasonable additional information UNIVERSITY  requires to
determine LICENSEE's satisfaction of the reporting requirements hereunder or to
clarify the information contained in reports provided by LICENSEE. LICENSEE
shall provide such additional information within thirty (30) days of receiving a
request from UNIVERSITY.  Simultaneously with the delivery of each report,
LICENSEE must pay to UNIVERSITY the amount, if any, due for the period of each
report.
 
4.04      On or before each anniversary of the EFFECTIVE DATE, irrespective of
having a first Sale or offer for Sale, LICENSEE must deliver to UNIVERSITY  a
written annual report as to LICENSEE's (and any SUBLICENSEE's) efforts and
accomplishments  during the preceding year in diligently commercializing
LICENSED PRODUCT  in the LICENSED FIELD, including but not limited to, progress
on research and development, regulatory approvals, manufacturing, sublicensing,
marketing and Sales and LICENSEE's (and, if applicable,  SUBLICENSEE's)
commercialization plans for the upcoming year. LICENSEE shall also provide any
reasonable additional information UNIVERSITY requires to evaluate LICENSEE'S
performance under this Agreement.
 
4.05      LICENSEE agrees to keep records for a period of three (3) years
following termination of this Agreement showing the manufacturing, Sales, use,
sublicense, and other disposition of LICENSED PRODUCT, Sold or otherwise
disposed of under the license herein granted in sufficient detail to enable the
royalties payable hereunder by LICENSEE to be determined. LICENSEE agrees to
permit UNIVERSITY or its representatives, at UNIVERSITY's expense, to
periodically examine its books, ledgers, and records during regular business
hours for the purpose of and to the extent necessary to verify any report
required under this Agreement. If the amounts due to UNIVERSITY are determined
to have been underpaid, LICENSEE will pay the amount of such underpayment and
interest on the amount of such underpayment, calculated in accordance  with
Section 3.05 with interest accruing from the date such payment was originally
due the UNIVERSITY. Such examination is to be made by UNIVERSITY  at the expense
of UNIVERSITY, except in the event that the results of the audit reveal a
discrepancy in UNIVERSITY's favor of five percent (5%) or more, then the audit
fees shall be paid by LICENSEE.
 
04UMC007 UM- Organovo License final
 
6

--------------------------------------------------------------------------------

 


ARTICLE V
 
DUE DILIGENCE
 
5.01      LICENSEE shall use reasonable efforts to effect introduction of the
LICENSED PRODUCT into the commercial market as soon as practicable, consistent
with sound and reasonable  business practices and judgment; thereafter, until
the expiration of this Agreement, LICENSEE shall keep LICENSED PRODUCT
reasonably available to the public.
 
5.02      UNIVERSITY shall have the right, at UNIVERSITY's sole discretion, to
either terminate or render this license nonexclusive  in an individual LICENSED
FIELD and/or individual country or countries within the LICENSED TERRITORY  if
LICENSEE or its SUBLICENSEE:
 
(a)       Has not within one (1) year of the EFFECTIVE DATE presented to and
obtained UNIVERSITY'S  approval, which approval shall not be unreasonably
withheld, a new COMMERCIALIZATION PLAN for LICENSED PRODUCT within the
respective LICENSED FIELD and within the respective country or countries of the
LICENSED TERRITORY  not previously introduced by LICENSEE into commercial use, ,
or
 
(b)      Has not within one (1)  year of the EFFECTIVE DATE received capital
investments totaling two hundred fifty thousand dollars ($250,000),  or
 
(c)       Has not within 10 years submitted a regulatory filing for approval to
commercialize  products in any country within LICENSED  TERRITORY.
 
04UMC007 UM- Organovo License final
 
7

--------------------------------------------------------------------------------

 
ARTICLE VI
 
LIABILITY, WARRANTIES AND INSURANCE
 
6.01      LICENSEE shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold UNIVERSITY, the MUSC Foundation for
Research Development and its related entities (including the Medical University
of South Carolina, the Medical University Hospital Authority, and the University
Medical Associates, and their agents, assigns, employees, affiliated companies,
subsidiaries, departments, wholly owned companies, and contractors)
(collectively, "MUSC"), and their respective current or former Curators,
officers, employees and affiliates (each individually an "Indemnified Party,"
and collectively the "Indemnified Parties") harmless from any judgments and
against all claims and expenses, including legal expenses and reasonable
attorneys' fees, arising out of the death of or injury to any person or persons
or out of any damage to property and against any other claim, proceeding,
demand, expense and liability of any kind whatsoever resulting from 1) the
development, manufacture, use, or Sale of LICENSED PRODUCT by LICENSEE, its
subsidiaries, and SUBLICENSEEs, or 2) from the use by the end users of LICENSED
PRODUCT, or 3) arising from any obligation of LICENSEE hereunder. If any such
claims or causes of action are made, Indemnified Parties shall be defended by
counsel selected by LICENSEE, subject to each Indemnified Party's approval,
which shall not be unreasonably withheld. Each Indemnified Party reserves the
right to be represented by its own counsel at its own expense.
 
6.02      At such time as any product, process, or service relating to, or
developed pursuant to, this Agreement is being commercially distributed  or Sold
(other than for the purpose of obtaining regulatory approvals) by LICENSEE, a
SUBLICENSEE, or a subsidiary or agent of LICENSEE, LICENSEE shall at its sole
cost and expense, procure and maintain comprehensive  general liability
insurance in amounts not less than $1,000,000 per incident and naming the
UNIVERSITY,  its Curators, trustees, officers, agents, employees and
affiliates,  as additional insureds.  Such commercial general liability
insurance shall provide (i) product liability coverage and (ii) broad form
contractual  liability coverage for LICENSEE's indemnification  under this
Agreement. Such insurance will be considered  primary as to any other valid and
collectible insurance, but only as to acts of the named insured. Any carrier
providing coverage shall have a minimum "Best" rating of "A-XII". The minimum
amounts of insurance coverage required shall not be construed to create a limit
of LICENSEE's  liability with respect to its indemnification  under this
Agreement.
 
LICENSEE shall maintain such commercial general liability insurance beyond the
expiration or termination of this Agreement during (i) the period that any
product, process, or service, relating to, or developed pursuant to this
Agreement is being commercially distributed or Sold by LICENSEE, or its
SUBLICENSEE, subsidiary or agent of LICENSEE and (ii) a reasonable period after
the period referred to in (i) above which in no event shall be less than fifteen
(15) years.
 
LICENSEE shall provide Workers' Compensation coverage for any employee of
LICENSEE that visits UNIVERSITY  premises for matters relating to this
Agreement.  In addition, Employers' Liability coverage shall be provided to such
employee in an amount no less that $1,000,000  per occurrence.
 
LICENSEE shall provide UNIVERSITY with written evidence of the insurance
requirements of this Section 6.02 within thirty (30) days after execution of
this Agreement.  LICENSEE shall provide UNIVERSITY with written notice at least
fifteen (15) days prior to the cancellation, non-renewal or material change in
such insurance; if LICENSEE does not obtain replacement insurance providing
comparable  coverage within such fifteen (15) day period, UNIVERSITY shall have
the right to terminate this Agreement effective at the end of such fifteen (15)
day period without notice or any additional waiting periods. It is agreed that
the insurance required is required in the public interest and the
UNIVERSITY  does not assume any liability for acts of LICENSEE, their officers,
agents, and employees or of a SUBLICENSEE,  their officers, agents, and
employees, in connection with the granting of this Agreement.
 
04UMC007 UM- Organovo License final
 
8

--------------------------------------------------------------------------------

 


LICENSEE shall require in any sublicense in which LICENSEE grants to a third
party the right to make, have made, use, import, offer to Sell or Sell any
LICENSED PRODUCT, provisions that provide the UNIVERSITY, its Curators,
trustees, officers, agents, employees and affiliates, comparable  protections as
those provided the UNIVERSITY in this Article VI.
 
6.03      EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS LICENSE, UNIVERSITY
AND MUSC MAKE NO REPRESENTATIONS AND EXTEND NOWARRANTIES OF ANY KIND,
EITHER  EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF
MERCHANTABILITY, FITNESS FOR ANY PARTICULAR PURPOSE, AND VALIDITY OF PATENT
RIGHTS CLAIMS, ISSUED OR PENDING, OR THAT THE MANUFACTURE, USE, OR SALE OF THE
LICENSED SUBJECT MATTER WILL NOT INFRINGE  ANY PATENT, COPYRIGHT, TRADEMARK, OR
OTHER RIGHTS.
 
ARTICLE VII
 
DOMESTIC  AND FOREIGN PATENT FILING AND MAINTENANCE
 
7.01      LICENSEE shall reimburse UNIVERSITY for all out-of-pocket expenses
UNIVERSITY has incurred prior to the execution of this Agreement for the
preparation, filing, prosecution and maintenance of PATENT RIGHTS (hereinafter
"PATENT  EXPENSES")  within one year of execution of this Agreement. All PATENT
EXPENSES UNIVERSITY incurs during the first year following the execution of this
Agreement shall be reimbursed by LICENSEE within two (2) years following the
execution of this agreement.  PATENT EXPENSES  incurred by UNIVERSITY beginning
in the second year following execution of this agreement shall be reimbursed by
LICNESEE on an ongoing basis following receipt of invoice by UNIVERSITY for such
PATENT EXPENSES.  All reimbursements for PATENT EXPENSES shall be received as a
separate payment apart from any royalties or other revenues owed UNIVERSITY.
Late payment of invoices of PATENT EXPENSES received by LICENSEE from UNIVERSITY
shall be subject to interest charges of one and one-half percent (1 1/2%) per
month.  A payment under this Section 7.01 is considered late if payment is not
received by UNIVERSITY  within thirty (30) days from LICENSEE's receipt of an
invoice from UNIVERSITY.
 
04UMC007 UM- Organovo License final
 
9

--------------------------------------------------------------------------------

 
 
7.02      UNIVERSITY shall be solely responsible for the preparation, filing,
prosecution and maintenance of any and all U.S. and foreign patent applications
and patents included in PATENT RIGHTS mutually agreed upon by UNIVERSITY and
LICENSEE.  UNIVERSITY shall first consult with LICENSEE as to the preparation,
filing, prosecution, and maintenance of such patent applications and patents and
shall furnish to LICENSEE copies of documents relevant to any such preparation,
filing, prosecution or maintenance.
 
7.03      If LICENSEE elects not to continue paying future PATENT
EXPENSES,  LICENSEE shall notify UNIVERSITY  immediately in writing, but in no
event less than sixty (60) days prior to any deadline which should or must be
met in order to maintain the patent or patent application in force (a "deadline"
includes a date by which an action must be taken to avoid payment of a late
fee).  Such notice by LICENSEE shall constitute a waiver of and relinquishment
of all of LICENSEE's rights under this Agreement related to such patent or
patent application.
 
  ARTICLE VIII
 
INFRINGEMENT
 
8.01      LICENSEE, at its expense, shall have the right to enforce PATENT
RIGHTS against infringement by third parties and it is entitled to retain the
recovery from such enforcement, including any cash or other consideration
received by way of judgment, settlement or compromise (hereinafter "RECOVERY").
However, any RECOVERY, less direct out-of-pocket legal expenses incurred by
LICENSEE for such enforcement, shall be considered  lost Sales and LICENSEE
shall pay UNIVERSITY a SALES ROYALTY on such lost Sales. Before LICENSEE
commences a formal legal proceeding with respect to any infringement of PATENT
RIGHTS, LICENSEE shall consult with UNIVERSITY regarding the potential effects
such legal proceeding may have on the public interest. LICENSEE shall keep
UNIVERSITY informed on all actions taken by LICENSEE in its enforcement against
an infringer and shall furnish to UNIVERSITY  copies of all documents related
thereto.
 
8.02      In any infringement suit or dispute, UNIVERSITY  agrees to cooperate
reasonably with LICENSEE. At the request and expense of LICENSEE, the
UNIVERSITY  will permit access to all relevant personnel, records, papers,
information, samples, specimens, etc., during regular business hours on
UNIVERSITY premises as reasonably necessary for LICENSEE to vigorously conduct
such proceeding. In the event that travel is required, LICENSEE agrees to
reimburse UNIVERSITY for such travel.
 
8.03      In the event that LICENSEE elects not to exercise its right to
prosecute an infringement of the PATENT RIGHTS pursuant to the above paragraphs,
UNIVERSITY  may do so at its own expense, controlling such action and retaining
all RECOVERY therefrom. LICENSEE agrees to cooperate reasonably with UNIVERSITY
in any such infringement suit or dispute.
 
04UMC007 UM- Organovo License final
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE IX
 
CONFIDENTIALITY
 
9.01      LICENSEE agrees that all patent prosecution information and all other
information contained in documents marked "confidential"  received from
UNIVERSITY  shall (i) be received in strict confidence, (ii) be used only for
the purposes of this Agreement, and (iii) not be disclosed by LICENSEE, its
employees, agents, successors or assigns,  without the prior written consent of
UNIVERSITY, except to the extent that the LICENSEE can establish competent
written proof that such information:
 
a.
was in the public domain at the time of disclosure;

 
b.
later became part of the public domain through no act or omission of LICENSEE, 
its employees, agents, successors or assigns;

 
c.
was lawfully disclosed to LICENSEE by a third party having the right to disclose
it;

 
d.
was already known by LICENSEE at the time of disclosure;

 
e. 
was independently developed by LICENSEE; or f. is required by law or regulation
to be disclosed.

 
9.02      LICENSEE's obligation of confidence hereunder shall be fulfilled by
using at least the same degree of care with UNIVERSITY's confidential
information as LICENSEE uses to protect its own confidential information, but
not less than reasonable care. This obligation shall exist during the term of
this Agreement and for a period of five (5) years thereafter.
 
ARTICLE X
 
TERM AND TERMINATION
 
10.01    This Agreement shall become effective upon the EFFECTIVE DATE and,
unless sooner terminated in accordance with any of the provisions herein, shall
remain in full force in the LICENSED  TERRITORY during the life of the last to
expire patents under PATENT RIGHTS.
 
10.02    In the event that either Party defaults or breaches any of the
provisions of this Agreement, the other Party shall have the right to terminate
this Agreement by giving written notice to the defaulting Party; provided,
however, that if the said defaulting Party cures said default within thirty (30)
days after said notice shall have been given, this Agreement shall continue in
full force and effect.  The failure on the part of either of the Parties hereto
to exercise or enforce any right conferred upon it hereunder shall not be deemed
to be a waiver of any such right nor operate to bar the exercise or enforcement
thereof at any time or times thereafter.
 
04UMC007 UM- Organovo License final
 
11

--------------------------------------------------------------------------------

 
 
10.03    Upon termination of this Agreement, LICENSEE's interest in sublicenses
granted by it under this Agreement shall at UNIVERSITY's option, terminate or be
assigned to UNIVERSITY.  LICENSEE shall make provision for the UNIVERSITY's
rights under the preceding sentence to be included in all sublicenses granted by
it under this Agreement.
 
10.04    In the event that LICENSEE shall become insolvent, shall make an
assignment for the benefit of creditors, or shall have a petition in bankruptcy
filed for or against it, this Agreement shall automatically terminate.
 
10.05    Termination of this Agreement for any reason shall not release either
Party from any obligation theretofore accrued. Articles III, VI, and IX and
Sections 4.03, 4. 05, 10.03, 11.07, and 11.13 shall survive the termination of
this Agreement.


ARTICLE XI
 
GENERAL
 
11.01    Prior to the issuance of patents under PATENT RIGHTS, LICENSEE agrees
to mark LICENSED PRODUCTS (or their containers or labels) Sold by LICENSEE, or a
SUBLICENSEE,  under the license granted in this Agreement with the words "Patent
Pending," and following the issuance of one or more patents under PATENT RIGHTS,
with the words "Patent No.  "
 
11.02    LICENSEE agrees to comply with all applicable federal, state, and local
laws and regulations. In particular, it is understood and acknowledged that the
transfer of certain commodities and technical data is subject to United States
laws and regulations controlling the export of such commodities and technical
data, including all Export Administration Regulations of the United States
Department of Commerce. These laws and regulations among other things, prohibit
or require a license for the export of certain types of technical data to
certain specified countries. LICENSEE hereby agrees and gives written assurance
that it will comply with all United States laws and regulations controlling the
export of commodities and technical data, that it will be solely responsible for
any violation of such by LICENSEE, its AFFILIATE, or SUBLICENSEES, and that it
will defend and hold UNIVERSITY harmless in the event of any legal action of any
nature occasioned by such violation.
 
11.03    LICENSEE agrees not to identify UNIVERSITY or MUSC in any promotional
advertising or other promotional materials to be disseminated to the public or
any portion thereof or to use the name of any UNIVERSITY or MUSC faculty member,
employee, or student or any trademark, service mark, trade name, or symbol of
UNIVERSITY  or MUSC, without UNIVERSITY'S and MUSC's prior written consent.
 
04UMC007 UM- Organovo License final
 
12

--------------------------------------------------------------------------------

 
 
11.04    Except in connection with the sale of substantially all of LICENSEE's
assets to a third party, this Agreement may not be assigned by LICENSEE without
the prior written consent of UNIVERSITY, which will not be unreasonably
withheld.
 
11.05    If LICENSEE desires UNIVERSITY participation in performing research and
development activities directed towards PATENT RIGHTS, negotiation for such
assistance shall be separate and apart from this Agreement, and shall be
performed according to UNIVERSITY'S  procedures related to research grant and
contract activities.
 
11.06    In the event LICENSEE wishes to engage the inventors as consultants,
such an arrangement shall be separate and apart from this Agreement, but shall
be in keeping with UNIVERSITY'S and MUSC's policy on consulting and ownership of
intellectual property developed by UNIVERSITY and MUSC employees.
 
11.07    Any payment, notice, or other communication given under this Agreement
(except for correspondence relating to patent filing, prosecution and/or
maintenance matters under Article VII herein) shall be in writing and shall be
deemed delivered when sent by certified first class mail, registered mail, or
overnight courier, or by facsimile, provided that a copy of such facsimile is
promptly sent by certified first class mail, registered or overnight courier,
addressed to the Parties as follows (or at such other addresses as the Parties
may notify each other in writing):
 
If to UNIVERSITY:
 
Office of Technology Management & Industry Relations
340A Bond Life Sciences Center
Columbia, MO  65211
 
Attn.: Director
 
If to LICENSEE: Organovo
11180 Roselle St., Suite H San Diego, CA  92121
 
Attn.: CEO
 
04UMC007 UM- Organovo License final
 
13

--------------------------------------------------------------------------------

 
 
11.08    This Agreement constitutes the entire and only agreement between the
Parties for LICENSED SUBJECT MATTER and all other prior negotiations,
representations, agreements, and understandings are superseded hereby. No
agreements altering or supplementing the terms hereof may be made except by a
written document signed by both Parties.
 
11.09    None of the terms, covenants, and conditions of this Agreement can be
waived except by the written consent of the Party waiving compliance.
 
11.10    A failure by one of the Parties to this Agreement to assert its rights
for or upon any breach or default of this Agreement shall not be deemed a waiver
of such rights nor shall any such waiver be implied from acceptance of any
payment.  No such failure or waiver in writing by any one of the Parties hereto
with respect to any rights, shall extend to or affect any subsequent breach or
impair any right consequent thereon.
 
11.11    If any sentence, paragraph, clause or combination of the same is found
by a court of competent jurisdiction to be in violation of any applicable law or
regulation, or is unenforceable or void for any reason whatsoever, such
sentence, paragraph, clause or combinations of the same shall be severed from
the Agreement and the remainder of the Agreement shall remain binding upon the
Parties.
 
11.12    The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not constitute a part hereof.
 
11.13    This Agreement shall be construed, interpreted, and applied in
accordance with the laws of the State of Missouri.  Any action to enforce the
provisions of the Agreement shall be brought in a court of competent
jurisdiction and proper venue in the State of Missouri.
 
IN WITNESS  WHEREOF,  the Parties hereto have executed this Agreement  in
duplicate  originals by their duly authorized officers or representatives.
 

  THE CURATORS OF THE         UNIVERSITY OF MISSOURI   LICENSEE             BY:
/s/ Christopher M. Fender BY: /s/Keith Murphy   NAME: Christopher M. Fender
NAME: Keith Murphy   TITLE: Interim Director, OTMIR TITLE: Chief Executive
Officer   DATE:
March 24, 2009
DATE: March 24, 2011  

 
04UMC007 UM- Organovo License final
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
US Patent Application No. 10/590,446, titled "Self-Assembling  Cell Aggregates
and Methods of Making Engineered Tissue Using the Same"
 
US Patent Application No. 61/132,977, titled "Intermediate  Cellular Unit,
Fabrication, and Use Thereof'
 
 
 15

--------------------------------------------------------------------------------